USCA11 Case: 20-13889      Date Filed: 02/25/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13889
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
REGINALD WOODS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 1:97-cr-00159-RDP-GMB-1
                   ____________________
USCA11 Case: 20-13889                Date Filed: 02/25/2022        Page: 2 of 6




2                             Opinion of the Court                    20-13889


Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Reginald Woods appeals the district court’s denial of his mo-
tions for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as
modified by the First Step Act of 2018 1, as well as his motion for
reconsideration. Woods argues that his long sentence constitutes
an “extraordinary and compelling” reason for his release and that
the district court improperly used a provision from 18 U.S.C.
§ 3852(c)(1)(B) to deny his motion for reconsideration. He also ar-
gues that our decision in United States v. Bryant, 996 F.3d 1243
(11th Cir.), cert. denied, 142 S. Ct. 583 (2021), was wrongly decided
and that the district court had discretion to consider what qualifies
as an “extraordinary and compelling” reason for his release. For
the reasons stated below, we disagree and affirm the district court.
                                          I.
       Several standards of review are relevant here. We review a
determination about a defendant’s eligibility for a § 3582(c) sen-
tence reduction de novo. Bryant, 996 F.3d at 1251. However, we
review a district court’s denial of a prisoner’s § 3582(c)(1)(A) mo-
tion for an abuse of discretion. United States v. Harris, 989 F.3d
908, 911 (11th Cir. 2021). “A district court abuses its discretion if it
applies an incorrect legal standard, follows improper procedures in


1 First   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.
USCA11 Case: 20-13889         Date Filed: 02/25/2022    Page: 3 of 6




20-13889               Opinion of the Court                         3

making the determination, or makes findings of fact that are clearly
erroneous.” Id. (quoting Cordoba v. DIRECTV, LLC, 942 F.3d
1259, 1267 (11th Cir. 2019)). Under an abuse of discretion standard,
“we cannot reverse just because we might have come to a different
conclusion had it been our call to make.” Id. at 912 (quoting Sloss
Indus. Corp. v. Eurisol, 488 F.3d 922, 934 (11th Cir. 2007)). “To
obtain reversal of a district court judgment that is based on multi-
ple, independent grounds, [the defendant] must convince us that
every stated ground for the judgment against him is incorrect.”
United States v. Maher, 955 F.3d 880, 885 (11th Cir. 2020) (quoting
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014)).
       We review the denial of a motion for reconsideration for
abuse of discretion. United States v. Simms, 385 F.3d 1347, 1356
(11th Cir. 2004). Although motions for reconsideration of a district
court order in a criminal action are not expressly authorized by the
Federal Rules of Criminal Procedure, both “the Supreme Court
and this Court have permitted motions for reconsideration in crim-
inal cases.” United States v. Phillips, 597 F.3d 1190, 1199 (11th Cir.
2010). A motion for reconsideration may not be used to relitigate
old matters or present arguments or evidence that could have been
raised prior to the entry of judgment. Richardson v. Johnson, 598
F.3d 734, 740 (11th Cir. 2010).
       We liberally construe pleadings filed by pro se defendants.
United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009). None-
theless, we deem abandoned issues and contentions not raised by
USCA11 Case: 20-13889          Date Filed: 02/25/2022      Page: 4 of 6




4                       Opinion of the Court                   20-13889

a defendant in his initial brief. United States v. Wright, 607 F.3d
708, 713 (11th Cir. 2010). And we do not consider arguments made
for the first time in an appellant’s reply brief. United States v. Mon-
tenegro, 1 F.4th 940, 944 n.3 (11th Cir. 2021).
                                   II.
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c)’s provisions. See 18 U.S.C. § 3582(c); United States v.
Jones, 962 F.3d 1290, 1297 (11th Cir. 2020), cert. denied, 141 S. Ct.
2635 (2021). As amended by § 603(b) of the First Step Act, that sec-
tion now provides, in relevant part, that:
       the court, upon motion of the Director of the Bureau
       of Prisons [(“BOP”)], or upon motion of the defend-
       ant after the defendant has fully exhausted all admin-
       istrative rights to appeal a failure of the [BOP] to bring
       a motion on the defendant’s behalf or the lapse of 30
       days from the receipt of such a request by the warden
       of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . , after consider-
       ing the factors set forth in [18 U.S.C. §] 3553(a) to the
       extent that they are applicable, if it finds that . . . ex-
       traordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the Sen-
       tencing Commission.

18 U.S.C. § 3582(c)(1)(A).
USCA11 Case: 20-13889         Date Filed: 02/25/2022      Page: 5 of 6




20-13889                Opinion of the Court                          5

       As we recently explained, to grant a reduction under
§ 3582(c)(1)(A), district courts must find that three necessary con-
ditions are satisfied, which are (1) “support in the § 3553(a) factors,”
(2) “extraordinary and compelling reasons,” and (3) “adherence to
[U.S.S.G.] § 1B1.13’s policy statement.” United States v. Tinker, 14
F.4th 1234, 1237–38 (11th Cir. 2021). District courts do not need to
address these three conditions in any particular sequence, as the
absence of even one forecloses a sentence reduction. Id. at 1238.
       In Bryant, we held that the policy statement in § 1B1.13 is
applicable to all motions filed under § 3582(c)(1)(A), including
those filed by prisoners, and thus, district courts cannot reduce a
sentence under § 3582(c)(1)(A) unless it would be consistent with
§ 1B1.13. 996 F.3d at 1262. The policy statement requires, in rele-
vant part, that “the defendant is not a danger to the safety of any
other person or to the community, as provided in 18 U.S.C.
§ 3142(g).” U.S.S.G. § 1B1.13(2).
       Here, Woods’s argument that Bryant was wrongly decided
and created an unconstitutional delegation of power is foreclosed
by our prior panel precedent rule. Under our prior panel precedent
rule, “a prior panel’s holding is binding on all subsequent panels
unless and until it is overruled or undermined to the point of abro-
gation by the Supreme Court or by this [C]ourt sitting en banc.”
United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008). A
subsequent panel cannot overrule a prior panel even if it believes
that the prior panel was wrong. United States v. Steele, 147 F.3d
1316, 1317–18 (11th Cir. 1998). Bryant has not been overruled or
USCA11 Case: 20-13889          Date Filed: 02/25/2022      Page: 6 of 6




6                       Opinion of the Court                   20-13889

abrogated, and there is no exception to the prior panel precedent
rule for reasons overlooked by the prior panel. See United States
v. Moore, 22 F.4th 1258, 1268–69 (11th Cir. 2022). Further, Woods
abandoned any argument that the district court wrongly deter-
mined that he was a danger to the community by failing to raise
the issue in his initial brief, and thus, his claim fails because he can-
not show one of the necessary conditions for compassionate re-
lease. Accordingly, we need not reach whether he established an
“extraordinary and compelling” reason for his release or whether
the 18 U.S.C. § 3553 factors supported his release.
        Next, the district court did not abuse its discretion in deny-
ing his motion to reconsider because his motion raised the same
arguments that he had made in his motions for compassionate re-
lease—i.e., that his long sentence, stacked 18 U.S.C. § 924(c) sen-
tences, rehabilitation, sickle cell disease and the low quality of care
by the BOP, and his mother’s age were reasons for his compassion-
ate release—none of which impacted the court’s dangerousness
finding. Further, the evidence that he submitted, including charac-
ter letters, education history, and his “male pattern risk scoring”
assessment, all could have been submitted before judgment was
entered. Accordingly, we affirm.
       AFFIRMED.